Johnston, J.:
I was unable to concur in the opinions and judgments of the court in Railroad Co. v. Comm’rs of Jackson Co., 45 Kas. 716, and Comm’rs of Greenwood Co. v. Railway Co., 46 id. 104, and am still of opinion that a railroad company is not entitled to compensation from the public, where a highway is laid out across a railroad already built. In a very recent case, the supreme court of Illinois has held that a railroad company is bound to maintain a crossing, where a highway is laid out across its track, without compensation from the public. It was determined in substance that as the company obtains its franchise from the public, it takes it and its right-of-way subject to the right of the public to extend the public highways and streets across such right-of-way whenever the exigencies of the public require it. It is decided that the requirement to construct and maintain highway crossings and approaches thereto over the track and right-of-way is nothing more than a police regulation, which is clearly within the reserved and revisory power of the legislature. Upon the question of damages, it is said that “uncompensated obedience to a regulation enacted for the public safety under the police power of the state is not a taking or damaging, without just compensation, of private property, or of private property affected with a public interest.” (C. & N. W. Rly. Co. v. City of Chicago, 29 N. E. Rep. [Ill.] 1109; 50 Am. & Eng. Rld. Cases, 150. See, also, Railroad Co. v. Brownell, 24 N. Y. 345; Railroad Co. v. Village of Greenbush, 5 Lans. 461; Railway Co. v. Sharp, 38 Ohio St. 150; Railroad Co. v. Cincinnati, etc., 30 id. 604; Railroad Co. v. Deering, 78 Me. 61; Railroad Co. v. County Commissioners, 78 id. 386; Thorpe v. Railroad Co., 27 Vt. 140; Railway Co. v. Railway Co., 105 Ill. 110; Pierce on Railroads, 457.)
I think the judgment in the present case should be af,firmed.